DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor (US20090101632) in view of JP2010-021031.
Naylor discloses a thermal insulation structure for a window device (para. 0014) comprising a heater (106, 114), a heat receiving component (122; para. 0031), a thermal insulation layer (104, para. 0048), heater is planar (114; Figure 2), heat receiving component (122) includes a heat receiving portion with which heater overlaps (Figure 2; para. 0023), an outer configuration of the thermal insulation layer (104) is the same shape as the heat receiving portion (122; Figure 2), a cable connection (pad near 138 in Figure 2, cable and plug 110) is located at a heater (114) surface direction outer side of a portion of heater that overlaps with the heat receiving portion (122) and further toward the outer edge of heat receiving portion (Figures 2, 3, 4A & B), a non-woven cloth at a window side (para. 0049), and a fuse (120; para. 0029-0030).  Naylor does not disclose a thermal insulation layer formed by mutually superimposing a plurality of thermal insulation materials such that thermal insulation material on side closest to heater has a greater resistance than thermal insulation material on a side furthest from heater and thermal insulation material on the furthest side from heater has a lower thermal conductivity than thermal insulation material on closest side to heater, thermal insulation formed from polyolefin foam and polyurethane foam. JP2010-021031 discloses a thermal insulation layer formed by mutually superimposing a plurality of thermal insulation materials
such that thermal insulation material on side closest to heater has a greater resistance than
thermal insulation material on a side furthest from heater and thermal insulation material on
the furthest side from heater has a lower thermal conductivity than thermal insulation material
on closest side to heater (para. 0016), thermal insulation formed from polyolefin foam and
polyurethane foam (para. 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a thermal insulation layer formed by mutually superimposing a plurality of thermal insulation materials such that thermal insulation material on side closest to heater has a greater resistance than thermal insulation material on a side furthest from heater and thermal insulation material on the furthest side from heater has a lower thermal conductivity than thermal insulation material on closest side to heater, thermal insulation formed from polyolefin foam and polyurethane foam as taught by JP2010-021031 in the thermal insulation structure of Naylor because, a thermal insulation layer formed by mutually superimposing a plurality of thermal insulation materials such that thermal insulation material on side closest to heater has a greater resistance than thermal insulation material on a side furthest from heater and thermal insulation material on the furthest side from heater has a lower thermal conductivity than thermal insulation material on closest side to heater, thermal insulation formed from polyolefin foam and polyurethane foam allows for a more uniform heating.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/May 20, 2022							Primary Examiner, Art Unit 3761